Citation Nr: 0912971	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than June 9, 1999, 
for a grant of service connection for Crohn's disease, status 
post proctocolectomy and permanent ileostomy (Crohn's 
disease).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
September 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in Atlanta, Georgia.

This case was previously before the Board in July 2008 when 
it was remanded for the RO to consider whether its December 
1987 and/or October 1988 unappealed rating decisions denying 
entitlement to service connection for Crohn's disease were 
the product of clear and unmistakable error (CUE).  The RO 
subsequently considered the Veteran's claim of CUE in a 
rating decision dated in December 2008, as such this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


FINDINGS OF FACT

1.  In December 1987 and October 1988 rating decisions, the 
RO denied the service connection for Crohn's disease.  The 
Veteran was provided notice of these decisions, however, he 
did not perfect an appeal.

2.  In an August 1995 rating decision, the RO denied the 
Veteran's application to reopen a claim of entitlement to 
service connection for Crohn's disease.  The Veteran was 
provided notice of this decision; however, he did not file an 
appeal.

3.  In an August 1996 rating decision, the RO denied the 
Veteran's claim of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for Crohn's disease.  The Veteran was notified of 
this decision in September 1996 and did not file an appeal.

4.  The Veteran did not again seek to reopen his claim of 
entitlement to service connection for Crohn's disease until 
June 9, 1999, when he filed an application to reopen a claim 
of entitlement to service connection for Crohn's disease.


CONCLUSIONS OF LAW

1.  The RO's December 1987, October 1988, August 1995, and 
August 1996 rating decisions that denied the Veteran's claim 
of entitlement to service connection for Crohn's disease and 
applications to reopen a claim of entitlement to service 
connection for Crohn's disease are final.  38 U.S.C.A. 
§§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302 (2008).

2.  An effective date earlier than June 9, 1999, for the 
grant of service connection for Crohn's disease, is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Crohn's disease claim arises from his 
disagreement with the effective date following the grant of 
service connection.  Once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because 
the application of the law to the undisputed facts is 
dispositive of this appeal, no discussion of VA's duties to 
notify and assist is necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The Veteran argues that an earlier effective date is 
warranted for his Crohn's disease because he has been 
diagnosed with Crohn's disease since 1986.  As such, he 
maintains that the effective date of service connection 
should be at least retroactive to his diagnosis of Crohn's 
disease if not retroactive to his separation from service in 
September 1985.

The basic facts are not in dispute.  Prior to his most recent 
application to reopen a claim of entitlement to service 
connection for Crohn's disease, the Veteran applied for 
service connection or filed an application to reopen a claim 
of entitlement to service connection for Crohn's disease a 
number times and his claim of entitlement to service 
connection and subsequent applications to reopen were denied 
in rating decisions dated in December 1987, October 1988, 
August 1995, and August 1996.  The Veteran was notified of 
these decisions; however, he did not perfect any appeal.  As 
such, the denials of the Veteran's claim of entitlement to 
service connection for Crohn's disease and subsequent 
applications to reopen became final.  38 U.S.C.A. §§ 7104, 
7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302.  Subsequently, 
the Veteran filed another application to reopen a claim of 
entitlement to service connection for Crohn's disease that 
was received by VA on June 9, 1999.

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or 
"application" means a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  Any communication or action indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a Veteran or his representative, may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155.

Here, the RO granted service connection effective the date 
the Veteran's application to reopen a claim of entitlement to 
service connection for Crohn's disease was received after the 
prior final denial dated in August 1996.  An effective date 
of an award of service connection is not based on the 
earliest medical evidence showing a causal connection, but on 
the date that the application upon which service connection 
was eventually awarded was filed with VA.  Lalonde v. West, 
12 Vet. App. 377, 382 (1999).  Because the Veteran did not 
perfect an appeal of the denial of his earlier application to 
reopen a claim of entitlement to service connection for 
Crohn's disease, dated in August 1996, and did not file 
another formal or informal application to reopen a claim of 
entitlement to service connection for Crohn's disease prior 
to June 9, 1999, VA is precluded, as a matter of law, from 
granting an effective date prior to June 9, 1999, for service 
connection for Crohn's disease.

Authorization to receive a VA monetary benefit requires the 
existence of both entitlement to the underlying benefit, and 
a current claim for the benefit.  Indeed, the "unequivocal 
command" that the effective date of benefits cannot be 
earlier than the date of claim, set forth in 38 U.S.C.A. § 
5110(a).  See Rodriguez v. West, 189 F.3d 1351, 1355 
(Fed.Cir. 1999).  Therefore, this appeal must be denied 
because the RO has already assigned the earliest possible 
effective date provided by law.  In denying this claim, the 
Board acknowledges the Veteran's service and the unfortunate 
circumstances of the case.  Although the Board denies his 
claim as a matter of law, the Board is sympathetic to the 
claim.  The Board, however, is without authority to grant an 
earlier effective date for service connection for Crohn's 
disease on an equitable basis and instead is constrained to 
follow the specific provisions of law.  See 38 U.S.C.A. 
§ 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 
(1998); Harvey v. Brown, 6 Vet. App. at 425.  Because the 
Veteran's claim fails because of absence of legal merit or 
lack of entitlement under the law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date prior to June 9, 1999, for 
service connection for Crohn's disease, is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


